EXHIBIT REVISED AND RESTATED EMPLOYMENT AGREEMENT This Employment Agreement is made on this 15th day of December, 2009, between Celsius Holdings, Inc. (“Employer”) and Janice Haley (“Employee”). WHEREAS, Employer is actively engaged in the business of manufacturing and distributing non-alcoholic beverages; and, WHEREAS, Employer wishes to continue employing Employee and Employee wishes to continue to be employed pursuant to the terms of this Employment Agreement. NOW THEREFORE, in consideration of the mutual covenants and agreements contained in this Employment Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties, intending to be legally bound, agree as follows: Article 1 Employment of Employee Employer agrees to employ Employee, and Employee accepts employment with Employer, on and subject to the terms and conditions set forth in this Employment Agreement. Article 2 Duties of Employee Section 2.1. Position and Duties. Employer agrees to employ Employee to act as Vice Presidentfor Employer. Employee shall be responsible for performing the following duties: executive management and other duties typically performed by persons employed in a similar capacity.
